DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/615,783 filed November 21, 2019. 

Allowable Subject Matter
Claims 1-3 & 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a mobile object comprising: a first element that is arranged on the substrate and configured to amplify an input RF signal; and a second element that is arranged on the substrate and is different from the first element, wherein the one or more ground layers include a groove formed between the first element and the second element, the groove surrounds the first element, and in each of the one or more ground layers, an inner portion surrounded by the groove and an outer portion are electrically separated. 
Claim 2 is allowed because none of the prior art either alone or in combination discloses a wireless communication module comprising: a first element that is arranged on the substrate and configured to amplify an input RF signal; and a second element that is arranged on the substrate and is different from the first element, wherein the one or more ground layers include a groove formed between the first element and the second element, the groove surrounds the first element, and in each of the one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue (Pre-Grant Publication 2012/0000699)
Kimura (Pre-Grant Publication 2012/0320559)
Saji (pre-Grant Publication 2015/0119102)
Krefft (Pre-Grant Publication 2020/0203287)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818